UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LOCKHEED MARTIN CORPORATION,

Plaintiff,

 

-against-

15 Civ. 3636 (GBD)

GLENCORE, LTD. individually and d/b/a
CLARENDON, LTD.,

Defendant.

GEORGE B. DANIELS, United States District Judge:
The parties’ proposed briefing schedule is GRANTED and is as follows:
e Plaintiff shall file a motion for summary judgment on or before February 9, 2021.
e Defendant shall file an opposition to Plaintiff's motion for summary judgment on
or before March 16, 2021.
e Plaintiff shall file a reply in support of its motion for summary judgment on or
before April 6, 2021.

The oral argument is adjourned from April 20, 2021 to May 11, 2021 at 10:30 a.m.

Dated: New York, New York SO DERED.

January 21, 2021 Pp y
Yone8

HEGRG . DANIELS
d States District Judge

 

 

 
